Citation Nr: 0612443	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from February 1961 to 
February 1981.  He died in April 2002, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  In 
December 2003, the appellant was given proper notice of her 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to her claim of 
entitlement to enhanced DIC.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO, however, did not readjudicate the 
claim following the notice and lack of response from the 
appellant.  As such, the notice given is considered to be 
"post-decisional."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim, and in those 
instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As such, VA must 
readjudicate the claim here on appeal to cure an possible 
prejudice caused by the post-decisional notice.  Upon remand, 
additional notice should be sent to ensure compliance with 
the new notice requirements articulated by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  Send the appellant a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information concerning disability ratings 
and effective dates for the award of 
benefits.

2.  After conducting any additional 
indicated development, the case should 
again be reviewed on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






